DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 17/392,376 are currently pending and have been examined. Applicant amended claims 1, 3-8, 11, and 13-20.

Response to Arguments/Amendments
The previous objections to claims 3, 13, and 20 are withdrawn in consideration of amended claims 3, 13, and 20.

The previous interpretation of claim limitations under 35 USC § 112(f) is maintained. Applicant amended the limitations that invoked 112(f) by replacing the nonce term “unit” with another nonce term “device”. The term device is a substitute for means that is still a generic placeholder for performing the claimed function. Therefore, the interpretation is maintained.

The previous rejections of claims 3, 13, and 20 under 35 USC § 112(b) are withdrawn in consideration of amended claims 3, 13, and 20.

The previous rejections of claims 1-20 under 35 USC § 102 or 103 are withdrawn in consideration of amended independent claims 1, 11, and 18. The cited prior does not teach “determine a mitigation action for the emergency event based at least in part on an order of priorities, the order of priorities comprising a first condition for minimizing damage to the infrastructure and a second condition for safety”. However, new rejections of claims 1-20 under § 103 are set forth below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring devices that monitor” and “hybrid mobile device is configured to provide” in claims 1, 11, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After reviewing the specification, Examiner identifies the corresponding structures as follows:
monitoring unit – sensor (see at least ¶ [0036]), 
hybrid mobile unit – unmanned aerial vehicle or robot (see at least ¶ [0037]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bart et al. (US 10,467,891 B1, “Bart”) in view of Kumar et al. (US 10,777,051 B1).

	Regarding claims 1, 11, and 18, Bart discloses a method for allowing drone activity to modify event detection by a monitoring system and teaches:
a computing device; a memory in communication with the computing device, wherein the memory comprises a plurality of machine instructions that, when executed, cause the computing device to at least (monitoring device 610 includes a controller 612 configured to execute instructions of a program – Fig. 6 and 15:29-43): 
receive sensor data from a sensor network, wherein the sensor network comprises a plurality of monitoring devices that monitor a plurality of locations of an infrastructure (surveillance devices that include sensors 120 and cameras 130 – see at least Fig. 1 and 4:19-41; monitoring control system 110 detects and processes data from sensors 120 and cameras 130 – see at least 4:19-41); 
determine an occurrence of an emergency event at a location in the infrastructure using an anomaly detector model based at least in part on the sensor data (monitoring system control unit 610 detects alarm events at the property, such as a fire alarm and entry into the property – see at least 26:13-37; monitoring system 110 processes and analyzes detected data to detect the potential existence of one or more alarm events – see at least 4:19-41); 
instruct a hybrid mobile device to navigate to the location of the emergency event (robotic devices 680, 682 may aid in investigating alarm events detected at the property by sending a control command to each of the robotic devices that causes the robotic devices to navigate the property – see at least 26:13-37), wherein the hybrid mobile unit is configured to provide mobile sensor data associated with the location to confirm the emergency event (robotic devices may capture images and detect whether a person in the image is a legitimate user of the property or an intruder – see at least 27:23-36; second sensor mounted to drone may corroborate an event – see at least 1:64-2:20); 
receive a confirmation of the emergency event from the hybrid mobile device (monitoring unit uses data from second sensor mounted to drone to corroborate sensor data at location – see at least 1:64-2:20);
determine a mitigation action for the emergency event (robotic devices may take action to thwart the purpose of the intruder, such as by flying around the intruder, making loud noises, and shining lights – see at least 27:37-55) [ ]; and
instruct the hybrid mobile device to perform the mitigation action (robotic devices may take action to thwart the purpose of the intruder, such as by flying around the intruder, making loud noises, and shining lights – see at least 27:37-55).

Bart fails to teach based at least in part on an order of priorities, the order of priorities comprising a first condition for minimizing damage to the infrastructure and a second condition for safety.

However, Kumar discloses emergency incident detection, response, and mitigation using autonomous drones and teaches:
determine a mitigation action for the emergency event, based at least in part on an order of priorities, the order of priorities comprising a first condition for minimizing damage to the infrastructure and a second condition for safety (after a drone is dispatched to an emergency location at step 211, the drone may first mitigate the emergency at step 214, such as by suppressing or extinguishing a fire, and then assist evacuation at step 217, such as by playing evacuation messages over a loudspeaker – see at least Figs. 2D, 2E, and 14:4-15:32).
instruct the hybrid mobile device to perform the mitigation action (at step 210, emergency response computing platform 110 dispatches drones to the emergency location for the drone to perform steps 214 and 217 – see at least Fig. 2C and 12:50-67).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for allowing drone activity to modify event detection by a monitoring system of Bart to provide for determining mitigation actions based on priorities, as taught by Kumar, to help execute a response plan before first responders arrive (Kumar at 1:26-32).

Regarding claims 4 and 14, Bart further teaches:
wherein the hybrid mobile device comprises at least one of an unmanned aerial vehicle or an autonomous robot (robotic devices may be any type of robots that are capable of moving and taking actions, such as a drone – see at least 18:50-67; robot devices may automatically navigate within the property – see at least 19:4-23).  

Regarding claim 9, Bart further teaches:
wherein the emergency event comprises at least one of a fire event associated with the infrastructure or a criminal event associated with the infrastructure (monitoring system control unit 610 detects alarm events at the property, such as a fire alarm and entry into the property – see at least 26:13-37).  

Claims 2, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bart in view of Kumar, as applied to claims 1, 11, and 18 above, and further in view of Rezvani (US 2018/0195868 A1).

Regarding claims 2, 12, and 19, Bart and Kumar fail to teach but Rezvani discloses a monitoring system to assist users during a detected emergency and teaches:
determining an emergency threat type associated with the emergency event based at least in part on the sensor data and a threshold-based technique (an emergency condition may be detected based on sensor data collected by sensors 132, such as excessive smoke or heat, toxic levels of carbon monoxide, or unauthorized motion – see at least ¶ [0026], [0064]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method for allowing drone activity to modify event detection by a monitoring system of Bart and Kumar to provide for determining a threat type based on sensor data and a threshold-based technique, as taught by Rezvani, to control the robotic devices to navigate the property based on the alarm event (Bart at 26:13-37).

Claims 3, 5-8, 10, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bart in view of Kumar, as applied to claims 1, 11, and 18 above, and further in view of Trundle et al. (US 2017/0092109 A1, “Trundle”).

Regarding claims 3, 13, and 20, Bart fails to teach but Trundle discloses drone-augmented emergency response services and teaches:
determining an emergency threat type associated with the emergency event based at least in part on the sensor data and an object detection technique (emergency event notification may be generated by a monitor control unit 316a based on data received from one or more sensors located at property 316 – see at least ¶ [0195]; e.g., unusual motion sensor event – see at least ¶ [0176]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method for allowing drone activity to modify event detection by a monitoring system of Bart and Kumar to provide for determining a threat type based on sensor data and a threshold-based technique, as taught by Trundle, to dispatch emergency responders when an alarm event is determined  (Trundle at ¶ [0003]).

Regarding claims 5 and 15, Bart further teaches:
wherein the confirmation is based at least in part on the mobile sensor data captured by the hybrid mobile unit (monitoring unit uses data from second sensor mounted to drone to corroborate sensor data at location – see at least 1:64-2:20).

Bart fails to teach transmit emergency information associated with the emergency event to a remote system associated with a first-responder organization, wherein the emergency information comprises at least a portion of the mobile sensor data.
 
However, Trundle discloses drone-augmented emergency response services and teaches:
transmit emergency information associated with the emergency event to a remote system associated with a first-responder organization, wherein the emergency information comprises at least a portion of the mobile sensor data (monitoring application server 130 may instruct drone 152 to contact law enforcement – see at least ¶ [0041]; law enforcement may use GPS data from the drone to track location – see at least ¶ [0061]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified combined the method for allowing drone activity to modify event detection by a monitoring system of Bart and Kumar to provide for confirming the event and transmitting information to a remote system associated with a first-responder organization, as taught by Trundle, to dispatch emergency responders when an alarm event is determined  (Trundle at ¶ [0003]).

Regarding claims 6 and 16, Bart further teaches:
wherein the confirmation is based at least in part on the mobile sensor data captured by the hybrid mobile unit (monitoring unit uses data from second sensor mounted to drone to corroborate sensor data at location – see at least 1:64-2:20).

Bart fails to teach determine to raise a threat level for the emergency event based at least in part on the sensor data and the mobile sensor data.

However, Trundle discloses drone-augmented emergency response services and teaches:
receive a confirmation of the emergency event from the hybrid mobile unit, wherein the confirmation is based at least in part on the mobile sensor data captured by the hybrid mobile unit (deployed drone 152 may use a high resolution camera 152 to perform facial recognition analyses 152c – see at least ¶ [0038]; the drone can determine if the person is a threat by comparing the obtained data to a corresponding database – see at least ¶ [0039]; if the person is found in the database, the drone may report its findings to monitoring application server 130 – see at least ¶ [0041]); and 
determine to raise a threat level for the emergency event based at least in part on the sensor data and the mobile sensor data (based on a search conducted using information from the deployed drone, the drone may employ a low-level, moderate-level, or high-level engagement policy – see at least ¶ [0041]; high-level engagement policy may use multiple drones to contain, disable, and/or track an individual – see at least ¶ [0063]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method for allowing drone activity to modify event detection by a monitoring system of Bart and Kumar to provide for confirming the event and raising a threat level, as taught by Trundle, to control the drones according to the threat level  (Trundle at ¶ [0063]).

Regarding claims 7 and 17, Bart fails to teach but Trundle discloses drone-augmented emergency response services and teaches:
wherein the mitigation action for the emergency event is based at least in part on the threat level (based on a search conducted using information from the deployed drone, the drone may employ a low-level, moderate-level, or high-level engagement policy – see at least ¶ [0041]; low-level engagement policy – see at least ¶ [0059]; moderate-level engagement policy – see at least ¶ [0041]; high-level engagement policy – see at least ¶ [0063]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method for allowing drone activity to modify event detection by a monitoring system of Bart and Kumar to provide for performing a mitigation action based on the threat level, as taught by Trundle, to address the alarm based on the situation  (Trundle at ¶ [0041]).

Regarding claim 8, Bart fails to teach but Trundle discloses drone-augmented emergency response services and teaches:
receive the mobile sensor data from the hybrid mobile device, wherein the mobile sensor data is associated with the location of the emergency event and captured by an onboard sensor of the hybrid mobile device (deployed drone 152 may use a high resolution camera 152 to perform facial recognition analyses 152c – see at least ¶ [0038]; the drone can determine if the person is a threat by comparing the obtained data to a corresponding database – see at least ¶ [0039]; if the person is found in the database, the drone may report its findings to monitoring application server 130 – see at least ¶ [0041]); and 
determine to lower a threat level for the emergency event based at least in part on the sensor data and the mobile sensor data (based on a search conducted using information from the deployed drone, the drone may employ a low-level, moderate-level, or high-level engagement policy – see at least ¶ [0041]; low-level engagement policy may include outputting an audio message to warn the individual of a potential violation of the law or notify law enforcement – see at least ¶ [0059]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method for allowing drone activity to modify event detection by a monitoring system of Bart and Kumar to provide for confirming the event and lowering a threat level, as taught by Trundle, to control the drones according to the threat level  (Trundle at ¶ [0063]).

Regarding claim 10, Bart fails to teach but Trundle discloses drone-augmented emergency response services and teaches:
wherein the anomaly detector model comprises historical sensor data representing a plurality of scenarios of a normal state for the infrastructure (gathered video of neighborhood traffic patterns at different times of each day – see at least ¶ [0091]-[0096]), and determining the occurrence of the emergency event at the location in the infrastructure further comprises comparing the sensor data associated with the emergency event and the historical sensor data (historical video feed may be compared to live video feed to determine the existence of an actual security or emergency event – see at least ¶ [0091]-[0096]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method for allowing drone activity to modify event detection by a monitoring system of Bart and Kumar to determine the occurrence of an emergency event, as taught by Trundle, to dispatch emergency responders as needed (Trundle at ¶ [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666